12/23/2020     Case: 1:20-cv-06316 Document #: 22-3
                                            Yahoo MailFiled:   12/23/20
                                                       - Re: Grant          Page 1 of 2 PageID #:155
                                                                   #2018-CY-BX-0025




     Re: Grant #2018-CY-BX-0025              Exhibit 2
     From: Dr. Fred L Nance Jr., Ph.D. (frednance@clickservices.org)

     To:     tracey.willis@usdoj.gov; jin.liu@usdoj.gov; michael.dever@usdoj.gov

     Cc:     andre.bethea@usdoj.gov; washhattie@gmail.com; dthompson@taftlaw.com; jpierce@taftlaw.com
     Date: Tuesday, December 1, 2020, 10:24 AM CST



     Mr. Dever:

     Thank you Sir. Someone should have contacted me. I canceled other meetings to attend this one.
     Have a blessed and wonderful day.

     /s/Dr. Fred Nance Jr.
     Ph.D. Health & Human Services
     Social Policy Analysis and Planning
     www.clickservices.org
     708-921-1395

     NOTICE: If you have received this e-mail message from Dr. Fred Nance Jr., the e-mail message,
     and any and all attachments transmitted with it are intended solely for the use of the addressee
     and may contain legally privileged and confidential information. If the reader of this message is
     not the intended recipient, or an employee or agent responsible for delivering this email message
     to the intended recipient, you are hereby notified that any dissemination, distribution, copying, or
     other use of the message or its attachments is strictly prohibited. If you have received this email
     message and its attachments if any, in error, please notify the sender immediately by replying to
     the message and please delete it from your computer. Thank you.


      On Tuesday, December 1, 2020, 10:18:03 AM CST, Dever, Michael (OJP) <michael.dever@usdoj.gov> wrote:


      Good Morning Dr. Nance,

      Tracey contacted Dr. Wash several weeks ago to say that she will need to re-schedule the in-depth
      monitoring review of the award until early January. I don’t believe a specific date has been set yet.

      Michael

      From: Dr. Fred L Nance Jr., Ph.D. <frednance@clickservices.org>
      Sent: Tuesday, December 1, 2020 11:13 AM
      To: Willis, Tracey (OJP) <Tracey.Willis@ojp.usdoj.gov>; Liu, Jin (OJP) <Jin.Liu@ojp.usdoj.gov>
      Cc: Fred Nance Jr. <frednance@clickservices.org>; Bethea, Andre (OJP)
      <Andre.Bethea@ojp.usdoj.gov>; Dever, Michael (OJP) <Michael.Dever@ojp.usdoj.gov>
      Subject: Grant #2018-CY-BX-0025

      Ms. Willis:

      When does the meeting start? I have joined pursuant to your email at 10:00 am (CST). Please
      respond. Thank you.


                                                                                                              1/2
12/23/2020   Case: 1:20-cv-06316 Document #: 22-3
                                          Yahoo MailFiled:   12/23/20
                                                     - Re: Grant          Page 2 of 2 PageID #:156
                                                                 #2018-CY-BX-0025


      /s/Dr. Fred Nance Jr.
      Ph.D. Health & Human Services                      Exhibit 2
      Social Policy Analysis and Planning
      www.clickservices.org
      708-921-1395

      NOTICE: If you have received this e-mail message from Dr. Fred Nance Jr., the e-mail
      message, and any and all attachments transmitted with it are intended solely for the use of the
      addressee and may contain legally privileged and confidential information. If the reader of this
      message is not the intended recipient, or an employee or agent responsible for delivering this
      email message to the intended recipient, you are hereby notified that any dissemination,
      distribution, copying, or other use of the message or its attachments is strictly prohibited. If you
      have received this email message and its attachments if any, in error, please notify the sender
      immediately by replying to the message and please delete it from your computer. Thank you.




                                                                                                             2/2
